Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-13, in the reply filed on 12 January 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse.
Information Disclosure Statement
The Korean, Japanese, Chinese and WO patent documents cited in the information disclosure statements of 15 May 2019, 4 September 2019 and 1 September 2020 have all been considered with respect to the provided English abstracts. The Office Actions from the Japanese Patent office and the Korean Patent Office cited in the information disclosure statements of 21 January 2020 and 1 September 2020 have both been considered with respect to the provided English translations.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-8 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/585,306 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the kit of the copending claims include a luminescent particle which is identical to those of claims 1-3, 6, 7 and 11. Copending claim 4 teaches the luminescent particle has an average particle size of 70-500 nm which falls within that of claim 4 of this application. The dyes of copending claims 1 and 6 suggest those of claims 5 and 8 since the claimed L groups of the copending claim can be those of claims 5 and 8 of this application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-8 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/585,758 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the kit of the copending claims include a luminescent particle which is identical to those of claims 1-3, 6, 7 and 11. Copending claim 4 teaches the luminescent particle has an average particle size of 70-500 nm which falls within that of claim 4 of this application. The dyes of copending claims 1 and 6 suggest those of claims 5 and 8 since the claimed L groups of the copending claim can be those of claims 5 and 8 of this application. 

Claims 1-8 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/585,231 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the kit of the copending claims include a luminescent particle which is identical to those of claims 1-3, 6, 7 and 11. Copending claim 4 teaches the luminescent particle has an average particle size of 70-500 nm which falls within that of claim 4 of this application. The dyes of copending claims 1 and 6 suggest those of claims 5 and 8 since the claimed L groups of the copending claim can be those of claims 5 and 8 of this application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-8 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 14-17 and 20 of copending Application No. 16/999,138(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the kit and reagent of the copending claims include a luminescent particle which is identical to those of claims 1-3, 6, 7 and 11. Copending claim 4 teaches the luminescent particle has an average particle size of 50-250 nm which falls within that of claim 4 of this application. The dyes of copending claims 1, 14 and 16 suggest those of claims 5 and 8 since the claimed L groups of the copending claim can be those of claims 5 and 8 of this application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Bartelmass et al article.
This article teach a luminescent particle comprising carbon nano-onion particles, which have an average particle size of about 240 nm, which falls within the size range of claim 4, have a NIR emitting BODIPY dye attached to the nano-onion. The dye has the formula  
    PNG
    media_image1.png
    123
    109
    media_image1.png
    Greyscale
  and has a maximum emission wavelength of 662 nm, which falls within that of claim 13. This dye falls within the formulas of claims 1, 5, 6, 11 and 12. The article teaches the claimed particle.
Claims 1, 5, 6 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Chen et al article.
This article teach a luminescent particle comprising surface cross-linked micelle particles have a NIR emitting BODIPY dye encapsulated therein. The dye has the formula 
    PNG
    media_image2.png
    78
    133
    media_image2.png
    Greyscale
and has a maximum emission wavelength of 652 nm, which falls within that of claim 13. This dye falls within the formulas of claims 1, 5, 6, 11 and 12. The article teaches the claimed particle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 5,723,218 in combination with the Zhao et al article.
	U.S. patent 5,723,218 teaches BODIPY labeled luminescent particles comprise the dye in polymeric particles. The particles can be latex particles and they can be functionalized with a carboxyl group. The particles have a preferred average size of 0.01-15 microns, which encompasses and makes obvious the claimed range of 30-500 nm or 0.03-0.5 microns. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The taught dyes have a maximum emission of 650 nm or greater. While the patent does not teach the claimed BODIPY dyes, it does teach that the BODIPY dye used in the luminescent particles can be selected so as to provide a specific absorption and emission, where the maximum emission of 650 nm or greater. Thus the patent . 
	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 5,723,218 in combination with the Gómez-Durán et al article.
	U.S. patent 5,723,218 teaches BODIPY labeled luminescent particles comprise the dye in polymeric particles. The particles can be latex particles and they can be functionalized with a carboxyl group. The particles have a preferred average size of 0.01-15 microns, which encompasses and makes obvious the claimed range of 30-500 nm or 0.03-0.5 microns. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The taught dyes have a maximum emission of 650 nm or greater. While the patent does not teach the claimed BODIPY dyes, it does teach that the BODIPY dye used in the luminescent particles can be selected so as to provide a specific absorption and emission, where the maximum emission of 650 nm or greater. Thus the patent suggests that any known BODIPY dye having a maximum emission of 650 nm or greater can be used in the particle. The article teaches BODIPY dyes that meet this requirement. The article teaches a BODIPY dye having the formulas 53-58, which have maximum emission of 661-726 nm (table 9). These formulas fall within that of claims 1-10, especially claimed 7-10. Therefore, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jon Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/2/21